           Case 3:19-cv-02078-IM        Document 15       Filed 02/11/21      Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



    Sandra H.,1                                        Case No. 3:19-cv-02078-IM

                  Plaintiff,                           OPINION AND ORDER

          v.

    ANDREW M. SAUL, Commissioner of
    Social Security,

                  Defendant.


Kevin Kerr, Schneider Kerr & Robichaux, P.O. Box 14490, Portland, Oregon 97293. Attorney
for Plaintiff.

Billy J. Williams, United States Attorney, and Renata Gowie, Civil Chief, United States
Attorney’s Office, 1000 SW Third Avenue, Suite 600, Portland, Oregon 97204; Sarah L. Martin,
Special Assistant United States Attorney, Office of General Counsel, Social Security
Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA 98104. Attorneys for
Defendant.

IMMERGUT, District Judge

         Plaintiff seeks judicial review of Defendant Commissioner of Social Security’s final

decision denying Plaintiff’s claim for Disability Insurance and Supplemental Security Income


1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of
the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
         Case 3:19-cv-02078-IM         Document 15        Filed 02/11/21     Page 2 of 18




benefits pursuant to 42 U.S.C. §§ 405(g) and 1383(c). ECF 12 at 1. For the following reasons,

the Court affirms in part the Commissioner’s decision and reverses and remands in part this

action to the ALJ for further proceedings consistent with this opinion. On remand, the ALJ must

explicitly address the supervision limitation expressed in Dr. Gomes’s opinion. The ALJ should

either incorporate it expressly into the RFC or provide sufficient reasons for rejecting it.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       Where the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.
PAGE 2 – OPINION AND ORDER
           Case 3:19-cv-02078-IM         Document 15        Filed 02/11/21     Page 3 of 18




                                           BACKGROUND

A. Plaintiff’s Application

          Plaintiff was born on May 31, 1964. AR 199. Plaintiff filed applications for Disability

Insurance and Supplemental Security Income benefits with a protective filing date of April 27,

2011. AR 199, 206; see AR 223. Plaintiff claimed disability with an alleged onset date of March

3, 2009. AR 199, 206.

          The claims were denied initially on March 7, 2012, and upon reconsideration on February

4, 2013. AR 136, 140; 150, 153. A hearing was held on July 3, 2014, before Administrative Law

Judge Rudolph M. Murgo. AR 272. On July 22, 2014, the ALJ issued a decision, finding

Plaintiff was not disabled at any time from the alleged onset date through the date of decision.

AR 38. On March 29, 2016, the Appeals Council denied Plaintiff’s request for review, making

the ALJ’s decision the final decision of the Commissioner of Social Security. AR 1, 14.

          On June 1, 2016, Plaintiff filed suit in the District of Oregon for review of the

Commissioner’s decision. AR 652-53. On July 18, 2017, the U.S. District Court reversed the

Commissioner’s decision and remanded the case for further proceedings. AR 655–74. The

Appeals Council remanded the case for a new hearing, AR 681, which was held on July 26,

2018, before ALJ Murgo. AR 588. Supplemental hearings were held with medical experts on

December 20, 2018, and May 2, 2019. AR 561, 532. A final supplemental hearing was held on

August 7, 2019. AR 623. On August 23, 2019, the ALJ issued a decision, finding that Plaintiff

became disabled on May 30, 2019, but was not disabled prior to that date. AR 520–21. The

Appeals Court did not review this decision, and it became final on October 22, 2019. AR 500.

Plaintiff then filed this action seeking further proceedings to address allegedly harmful legal

errors.



PAGE 3 – OPINION AND ORDER
         Case 3:19-cv-02078-IM        Document 15        Filed 02/11/21     Page 4 of 18




B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
               impairment or combination of impairments is “severe” if it significantly
               limits the claimant’s physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
               this impairment must have lasted or be expected to last for a continuous
               period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
               claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
               §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
               impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
               416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
               the listed impairments, the analysis continues. At that point, the ALJ must
               evaluate medical and other relevant evidence to assess and determine the
PAGE 4 – OPINION AND ORDER
         Case 3:19-cv-02078-IM        Document 15       Filed 02/11/21      Page 5 of 18




               claimant’s “residual functional capacity” (“RFC”). This is an assessment
               of work-related activities that the claimant may still perform on a regular
               and continuing basis, despite any limitations imposed by his or her
               impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
               416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
               proceeds to step four.

       4.      Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R.
               §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
               his or her past relevant work, the analysis proceeds to step five.

       5.      Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
               404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
               she is disabled.

Id.; see also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id. at 1099, 1100. See also 20 C.F.R.

§§ 404.1566, 416.966 (describing “work which exists in the national economy”). If the

Commissioner fails to meet this burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If, however, the Commissioner proves that the claimant is able to perform

other work existing in significant numbers in the national economy, the claimant is not disabled.

Bustamante, 262 F.3d at 953-54; Tackett, 180 F.3d at 1099.




PAGE 5 – OPINION AND ORDER
          Case 3:19-cv-02078-IM       Document 15       Filed 02/11/21     Page 6 of 18




C. The ALJ’s Decision

       At step one of the sequential evaluation process, the ALJ found that Plaintiff had not

engaged in substantial gainful activity since the alleged onset date. AR 506.

       At step two, the ALJ found that Plaintiff suffered from severe impairments including

“degenerative disc disease, obesity, chronic pain syndrome, generalized anxiety disorder, major

depressive disorder, and substance addiction disorder/opiates.” Id.

       At step three the ALJ found that none of Plaintiff’s impairments met or medically

equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id.

       Between steps three and four, the ALJ found that Plaintiff had the residual functional

capacity (RFC) to perform light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b),

with additional limitations:

       she can never climb ladders, ropes and scaffolds, can occasionally climb ramps
       and stairs, balance, stoop, kneel, crouch and crawl, should avoid concentrated
       exposure to heights, hazards and heavy equipment and concentrated exposure to
       vibration, and can perform simple, routine tasks with occasional public contact
       and frequent contact with coworkers.

AR 509.

       At step four the ALJ found that Plaintiff was unable to perform her past relevant work.

AR 518.

       At step five, based on vocational expert (VE) testimony, the ALJ found that there were

jobs that existed in significant numbers in the national economy that Plaintiff could perform for

the period prior to May 30, 2019. AR 519. The ALJ found that Plaintiff’s age category changed

on May 30, 2019, and that there were no jobs existing in significant numbers that Plaintiff could

perform after that date. AR 520.

       The ALJ thus concluded that Plaintiff was not disabled prior to May 30, 2019, but

became disabled on that date. AR 520.
PAGE 6 – OPINION AND ORDER
          Case 3:19-cv-02078-IM        Document 15       Filed 02/11/21     Page 7 of 18




                                          DISCUSSION

       Plaintiff presents two issues for this Court: (1) whether the ALJ erred by rejecting the

opinion of an examining psychologist, and (2) whether the ALJ denied Plaintiff due process by

barring questions presented to a medical expert. ECF 12 at 4.

A. Whether the ALJ improperly rejected the opinion of an examining psychologist

       1. Background

       Dr. Manuel Gomes performed a psychological evaluation of Plaintiff in March 2017 and

provided a medical source statement. AR 1218-26. Dr. Gomes stated that Plaintiff “will have

difficulty” accepting instructions from supervisors, “as she is sensitive to perceived abusive

treatment.” AR 1224. Dr. Gomes stated that Plaintiff will have “[n]o significant difficulties”

interacting with “coworkers and the general public.” Id. He explained that she “will have some

initial difficulty” with respect to coworkers and the general public but can overcome it. Id. Dr.

Gomes noted that Plaintiff “will have difficulty” dealing with “the usual workplace stressors”

because she “has overall poor social skills.” Id.

       The ALJ summarized Dr. Gomes’s opinion as follows:

       [Plaintiff] was able to perform simple and repetitive tasks but would have difficulty
       sustaining detailed and complex tasks, would have difficulty accepting instructions from
       supervisors but no significant difficulties interacting with coworkers and the general
       public, had no mental health symptoms that would preclude her ability to maintain
       regular attendance, and would have difficulty dealing with the usual workplace
       stressors.”

AR 516.

       The ALJ gave Dr. Gomes’s opinion “significant weight.” AR 516. He stated that Dr.

Gomes’s opinion “is supported by the findings on [the] mental status exam, which revealed no

difficulties with understanding or being understood but some difficulties with concentration. It is

also consistent with the claimant’s minimal mental health treatment.” Id. The ALJ stated that a


PAGE 7 – OPINION AND ORDER
          Case 3:19-cv-02078-IM        Document 15       Filed 02/11/21     Page 8 of 18




limitation to “simple, routine tasks with occasional contact with the public and frequent contact

with coworkers adequately accounts” for Plaintiff’s “difficulty dealing with workplace

stressors.” Id.

        Plaintiff contends that the “ALJ did not discuss, and did not adopt, Dr. Gomes’s opinion

with respect to accepting instructions from supervisors. In effect, the ALJ rejected Dr. Gomes’s

opinion on this point, and did so without a word of explanation.” ECF 12 at 6. Plaintiff argues

that the ALJ committed harmful legal error because “[a] substantial loss of ability to meet [the

supervision response requirement] would severely limit the potential occupational base. This, in

turn, would justify a finding of disability because even favorable age, education, or work

experience will not offset such a severely limited occupational base.” ECF 12 at 6 (quoting SSR

85-15) (internal quotation marks omitted).

        2. Analysis

        “An ALJ errs when he fails to explain why he did not account for a portion of a

physician's opinion in formulating the claimant's RFC.” Shelley V. v. Saul, No. 6:18-CV-01760-

SB, 2020 WL 1131489, at *8 (D. Or. Mar. 9, 2020) (citing Harris v. Berryhill, No. 17-1506,

2018 WL 3343219, at *11 (W.D. Wash. July 9, 2018)). Here, the ALJ gave “significant weight”

to Dr. Gomes’s opinion, which included “difficulty” accepting instructions from supervisors,

“[n]o significant difficulties” interacting with “coworkers and the general public,” and

“difficulty” dealing with workplace stressors. AR 1224. The ALJ purported to address Plaintiff’s

“difficulty” with workplace stressors by permitting different degrees of contact with the public

and coworkers in Plaintiff’s RFC. AR 509; AR 516. The ALJ’s solution did not appear to

incorporate Plaintiff’s difficulty with supervisors, even though Dr. Gomes’s opinion described

supervision and workplace stressors as presenting the same level of difficulty for Plaintiff.



PAGE 8 – OPINION AND ORDER
          Case 3:19-cv-02078-IM         Document 15        Filed 02/11/21     Page 9 of 18




         In determining whether this supervisor limitation omission is error, this Court finds the

analysis in Dennis v. Colvin, No. 06:14-CV-00822-HZ, 2015 WL 3867506 (D. Or. June 20,

2015), instructive. In that case, the district court discussed at length cases in which an ALJ gave

great weight to a medical source’s opinion, including limitations specific to supervision, but

thereafter did not address it. Dennis, 2015 WL 3867506, at *7-8. District courts faced with an

objection on these grounds regularly find such seemingly inadvertent disregard to be error. Id. As

the Dennis court explained:

         When the ALJ credits the opinion of a medical source which includes the limitation on
         the ability to interact appropriately with supervisors, the omission of this specific,
         concrete limitation in the RFC is error because it is a limitation not requiring ‘capturing’
         or ‘translation’ and limitations on interactions with the public or coworkers do not
         address the separate dynamic created by the supervisory relationship.

Id. at *8. For the reasons explained in Dennis, this Court finds that the ALJ erred by omitting

Plaintiff’s limitation with respect to supervision from the RFC.

         Defendant argues that this error was harmless. ECF 13 at 4-6. An error is harmless if it is

“inconsequential to the ultimate nondisability determination in the context of the record as a

whole.” Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012) (citations and internal quotation

marks omitted) (citing Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055-56 (9th Cir.

2006)). “[A] reviewing court cannot consider [an] error harmless unless it can confidently

conclude that no reasonable ALJ, when fully crediting the testimony, could have reached a

different disability determination.” Stout, 454 F.3d at 1055–56. In applying harmless error

analysis, a district court still must follow the rule of Sec. & Exch. Comm'n v. Chenery Corp.,

which held that a reviewing court may only affirm agency action on “the grounds invoked by the

agency.” 332 U.S. 194, 196 (1947); see also Marsh v. Colvin, 792 F.3d 1170, 1172 (9th Cir.

2015).



PAGE 9 – OPINION AND ORDER
            Case 3:19-cv-02078-IM     Document 15       Filed 02/11/21      Page 10 of 18




        Defendant argues that Plaintiff’s ability to deal with coworkers and the public renders the

supervisory omission harmless, ECF 13 at 5, but as discussed above, those relationships are

meaningfully different from the supervisory relationship. See Dennis, 2015 WL 3867506, at *9

(explaining how “the unique relationship of a supervisor to an employee” means that omitting a

supervisor limitation is not a “small error”). Indeed, Dr. Gomes recognized this difference by

opining that Plaintiff “will have difficulty” accepting instructions from supervisors but will have

“[n]o significant difficulty” with coworkers or the public. AR 1224.

        Defendant then argues that this Court may apply harmless error to reject the supervision

aspect of Dr. Gomes’s opinion because Plaintiff conceded elsewhere “that she does not have

trouble with authority figures.” Id. at 5-6 (citing AR 245, 1001). However, because the ALJ gave

that opinion “significant weight,” such a course would implicate the Chenery principle as

articulated in this Circuit.2




        2
          Defendant argues that the ALJ properly rejected this aspect of Dr. Gomes’s opinion
because it was vague and unhelpful and because other evidence supported the rejection;
Defendant also argues that any error was harmless because Plaintiff admitted twice elsewhere to
not having difficulty with supervisors. ECF 13 at 3-6. Defendant cites cases from other circuits
for the proposition that harmless error analysis is “an exception to the Chenery doctrine.” ECF
13 at 4-5. However, a more recent Ninth Circuit opinion, Marsh v. Colvin, explicitly noted that
the Chenery principle continues to apply in the harmless error context, at least in this Circuit: “If
the district court had applied harmless error in a way that affirmed the agency on a ground not
invoked by the ALJ, then the district court would have violated the Chenery principle.” Marsh v.
Colvin, 792 F.3d at 1172; see also Kevin A. v. Saul, No. 18-CV-07056-SK, 2020 WL 1549575, at
*4 (N.D. Cal. Feb. 24, 2020) (“Because the ALJ did not base the denial on Plaintiff's missed
scans, the Court cannot apply harmless error to affirm the agency on that ground.”) (citing
Marsh, 792 F. 3d at 1172); Warre v. Comm'r of Soc. Sec. Admin., 439 F.3d 1001, 1005 n.3 (9th
Cir. 2006) (providing “additional support for the Commissioner’s and the ALJ’s position” is
permissible and not a “post-hoc rationalization”).




PAGE 10 – OPINION AND ORDER
        Case 3:19-cv-02078-IM         Document 15       Filed 02/11/21     Page 11 of 18




       District courts have found that omissions of supervisory limitations in medical opinions

that the ALJ purportedly accepted constitute harmful error. See, e.g., Dennis, 2015 WL 3867506,

at *2, *9 (noting this is not a “small error”); Ferguson v. Colvin, No. 3:15-CV-01532-SU, 2016

WL 7042076, at *5 (D. Or. Dec. 2, 2016) (explaining “the omission of a supervisor restriction is

not a ‘small error’ which may be considered harmless given the ‘unique relationship of a

supervisory to an employee’”) (quoting Dennis, 2015 WL 3867506, at *9); Gentry v. Colvin, No.

1:12-CV-01825-SKO, 2013 WL 6185170, at *16 (E.D. Cal. Nov. 26, 2013) (finding ALJ erred

in not including limitation on co-worker and supervisor interaction and ordering remand); Little

v. Comm'r of Soc. Sec., 780 F. Supp. 2d 1143, 1153-54 (D. Or. 2011) (“[SSR 85-15] notes that

unskilled jobs ordinarily involve dealing primarily with objects, and not people, but do require

the ability to respond appropriately to supervision and coworkers.”); but see Andrea A. v. Saul,

No. 2:19-CV-09908-JC, 2020 WL 5961088, at *3 (C.D. Cal. Oct. 8, 2020) (finding the

supervision limitation omission to be harmless error because the cleaner, bagger, and marking

clerk jobs identified at step five “do not appear to require anything more than superficial or

incidental contact with supervisors, coworkers, and peers”).

       This Court finds the opinions finding harmful error in this context persuasive. Here, Dr.

Gomes suggested that Plaintiff’s difficulty with supervisors would be more limiting than her

difficulty with the public and with coworkers, but the RFC explicitly addressed only limitations

with respect to the public and coworkers. Accordingly, this Court cannot “confidently conclude

that no reasonable ALJ, when fully crediting the testimony, could have reached a different

disability determination.” Stout, 454 F.3d at 1055–56. Therefore, the error was harmful. The

Court remands the action to the ALJ to explicitly address the supervision limitation expressed in




PAGE 11 – OPINION AND ORDER
         Case 3:19-cv-02078-IM         Document 15      Filed 02/11/21     Page 12 of 18




Dr. Gomes’s opinion. The ALJ should either incorporate it expressly into the RFC or provide

sufficient reasons for rejecting it.

B. Whether the ALJ denied Plaintiff due process by barring questions presented to a
   medical expert

        1. Background

        The ALJ called Dr. John Bonner Nance to testify at the hearing held May 2, 2019. AR

532, 547. Dr. Nance testified that Plaintiff’s medical condition medically equaled the “C” criteria

of the mental health listings, based on fatigue from medications. AR 550, 552. Dr. Nance

explained that he thought Plaintiff would meet the “C” criteria because of “a somatization

disorder,” as “the levels of Gabapentin and methadone that the claimant was taking was leading

to fatigue.” AR 551-52. Plaintiff’s counsel followed up by asking, “Because the CODA people

are giving her too much methadone, in short? . . . Why wouldn’t they just reduce the methadone

and/or Gabapentin?” AR 552. Dr. Nance responded that “that’s a medical question that I’m not

capable of answering. Actually Dr. Finley did very much reduce levels.” AR 552. Counsel later

asked Dr. Nance about certain evidence in the record of “the doctor observing [Plaintiff] falling

asleep during an office visit” and how that would fit into his evaluation. AR 555. Dr. Nance

responded by explaining that “those reports” are inconsistent: for example, Dr. Finley reported

sometimes that Plaintiff was “nodding out,” but there are “other times when she’s wide awake.

So I can’t just draw a conclusion in terms of the evidence that’s given me . . . .” AR 555-56.

        When Plaintiff’s counsel attempted to ask Dr. Nance explicitly about side effects of

Plaintiff’s medications, the ALJ disallowed the question because Dr. Nance was a psychologist,

not a psychiatrist, and was not authorized to prescribe medications. AR 557. Counsel protested

that “[Dr. Nance is] speaking sensibly of her sedation, he can speak to side effects.” AR 557. The

ALJ still did not allow the question explicitly on side effects. AR 558.


PAGE 12 – OPINION AND ORDER
        Case 3:19-cv-02078-IM          Document 15        Filed 02/11/21      Page 13 of 18




       Plaintiff’s counsel then asked Dr. Nance about the time frame for his “C” criteria opinion.

AR 558. Dr. Nance discussed how Plaintiff had been in medical treatment in structured settings,

and he noted that “even though Dr. Finley has some concerns about the Gabapentin and

methadone being too much, [ ] still it’s all been properly prescribed and properly used

medication. So I do feel that criteria one is met. I would say that I would use a date of June

2014.” AR 558.

       At the conclusion of the cross-examination, the ALJ stated, “We’ll have a supplemental

hearing with a psychiatrist.” AR 559. A supplemental hearing was scheduled and held on August

7, 2019. AR 623. The ALJ again noted that this was scheduled to obtain testimony from a

psychiatrist. AR 625. However, noting that the scheduling unit was “unable to arrange for a

psychiatrist,” the ALJ stated that he would “proceed with what we have” and issue a “decision

based on the record I have.” AR 626. The ALJ permitted Plaintiff’s counsel to make an

argument, and Plaintiff’s counsel explained that his “theory of her case” is “pretty clear. The side

effects of these medications have a significant effect on her. She’s noted to be falling asleep at

the last hearing, falling asleep during doctors’ visits. I get that these doctors are saying that she

should not be prescribed the methadone, but the fact is that she still is.” AR 626-27.

       In his written opinion, the ALJ determined that Plaintiff’s medical condition did not

medically equal the “C” criteria of the mental disorder listings. AR 508-09; see also AR 517

(similar discussion). The ALJ discussed how “Dr. Nance testified the claimant’s impairments

equal the ‘C’ criteria because of cognitive effects of Gabapentin and Methadone.” Id. at 508. The

ALJ gave Dr. Nance’s testimony “little weight” because Dr. Nance admitted that memory loss

was not objectively established in the record, there was no evidence of formal testing of her

memory, there was no documentation of loss of cognitive function, and Plaintiff performed



PAGE 13 – OPINION AND ORDER
        Case 3:19-cv-02078-IM          Document 15       Filed 02/11/21     Page 14 of 18




adequately on mental status exams and even on more complicated tasks. Id. The ALJ discussed

Plaintiff’s interactions with her physicians with respect to her use of these medications and their

effects on her. AR 509. He stated, “While there are periodic references to sedation from

medications, this has not been a persistent issue and it appears these episodes occurred due to

double dosing.” Id. The ALJ noted “concerns of sedation” in one physician report from Dr.

Finley, but that Plaintiff “had clear speech and answered all questions on a mini mental exam”

the next week. Id.; see also AR 1405. He discussed how “Dr. Finley expressed concern that her

Methadone dosage was too high,” and that “Dr. Finley encouraged her to decrease her dosage as

she was much more alert and interactive” when she “was trying to wean down.” AR 509. The

ALJ explained that “Dr. Nance’s testimony concerning the ‘C’ criteria is not consistent with the

record as a whole.” Id. The ALJ concluded that there “is no evidence of further issues with

excessive sedation.” Id.

       Plaintiff argues that the ALJ effectively “barred Plaintiff from asking the question

regarding medication side effects.” ECF 12 at 7. Plaintiff argues that this error is harmful

because “counsel’s question remains unanswered, and as such, the impact of these medications

on Plaintiff’s RFC has not been fully developed.” Id.

       2. Analysis

       Plaintiff argues that the ALJ denied her due process by not permitting questions explicitly

on medication side effects, either to Dr. Nance or in a supplemental hearing with a psychiatrist.

ECF 12 at 7. However, even assuming this was error, Plaintiff has not shown that she was

prejudiced. “The burden is on the party claiming error to demonstrate not only the error, but also

that it affected his ‘substantial rights,’ which is to say, not merely his procedural rights.” Ludwig

v. Astrue, 681 F.3d 1047, 1054 (9th Cir. 2012) (citation omitted). While “the claimant need not

necessarily show what other evidence might have been obtained had there not been error,” she
PAGE 14 – OPINION AND ORDER
           Case 3:19-cv-02078-IM       Document 15        Filed 02/11/21      Page 15 of 18




“does have to show at least a ‘substantial likelihood of prejudice.’” Id; see also Brooks v.

Barnhart, 66 F. App'x 728, 729 (9th Cir. 2003) (explaining that a claimant seeking reversal of an

ALJ’s decision on the ground of failure to develop the record via supplemental hearing must

“demonstrate[] that the failure to hold a supplemental hearing was prejudicial,” such as by

“show[ing] what evidence would have been introduced . . . or how any such evidence would

have differed from what was already in the record”) (citing Cruz v. Schweiker, 645 F.2d 812, 814

(9th Cir. 1981)).

       The Court finds that Plaintiff has not met her burden of showing at least a substantial

likelihood of prejudice. Plaintiff does not specify in her opening brief what side effects she seeks

further testimony on or suggest how this further testimony might affect the disability

determination. Based on the reply brief and record, the Court speculates that Plaintiff’s counsel

was mostly concerned with the side effect of sedation.3 See ECF 14 at 4; AR 627 (“[M]y theory

of her case [is] pretty clear. The side effects of these medications have a significant effect on her.

She’s noted to be falling asleep at the last hearing, falling asleep during doctors’ visits.”).

Notably, even though the ALJ disallowed questions explicitly about medication side effects, Dr.

Nance was permitted to, and did, answer counsel’s questions concerning sedation that resulted

from Plaintiff’s medications. Dr. Nance explained that he thought she would meet “C” criteria

because of “a somatization disorder,” as “the levels of Gabapentin and methadone that the

claimant was taking was leading to fatigue.” AR 551-52. Plaintiff’s counsel followed up by

asking, “Because the CODA people are giving her too much methadone, in short? . . . Why

wouldn’t they just reduce the methadone and/or Gabapentin?” AR 552. Dr. Nance responded that



       3
         The ALJ also discussed cognitive effects generally, including memory, in his discussion
of Dr. Nance’s testimony. See AR 508.

PAGE 15 – OPINION AND ORDER
           Case 3:19-cv-02078-IM      Document 15       Filed 02/11/21     Page 16 of 18




“that’s a medical question that I’m not capable of answering. Actually Dr. Finley did very much

reduce levels.” AR 552. Counsel later asked Dr. Nance about “the doctor observing [Plaintiff]

falling asleep during an office visit” and how that would fit into his evaluation. AR 555. Dr.

Nance responded by saying that “those reports” are inconsistent. AR 555-56. Dr. Nance also

explained that “even though Dr. Finley has some concerns about the Gabapentin and methadone

being too much, [ ] still it’s all been properly prescribed and properly used medication. So I do

feel that criteria one is met.” AR 558. Counsel noted that “[Dr. Nance is] speaking sensibly of

her sedation . . . .” AR 557.

       In sum, it appears that Plaintiff’s “theory of the case” was addressed through counsel’s

examination of Dr. Nance. Dr. Nance spoke about the medication’s effect on sedation, Dr.

Finley’s reports, and the concerns about prescribed dosage. These concerns were raised and were

part of the record before the ALJ. The ALJ then discussed “evidence of sedation,” as well as

cognitive effects and memory, in his opinion. Plaintiff does not suggest or explain how further

development of the record on the side effects issue might lead the ALJ to conclude differently.

Plaintiff’s briefing only argues in general terms that “the impact of these medications on

Plaintiff’s RFC has not been fully developed,” ECF 12 at 7, or “fully explored,” ECF 14 at 4.

Such vague assertions, where Dr. Nance did in fact testify to the sedation issue and the ALJ

discussed that issue and other cognitive effects in some detail, do not demonstrate a violation of

due process.

       Nor does Plaintiff argue that the ALJ’s duty to further develop the record was triggered.4

The ALJ’s duty “to conduct an appropriate inquiry” is triggered only by “[a]mbiguous evidence,



       4
         Even though Defendant correctly argues in its responsive brief that this duty must be
triggered, see ECF 13 at 8, Plaintiff does not acknowledge this. See ECF 12 at 7; ECF 14 at 4.

PAGE 16 – OPINION AND ORDER
        Case 3:19-cv-02078-IM         Document 15       Filed 02/11/21      Page 17 of 18




or the ALJ's own finding that the record is inadequate to allow for proper evaluation of the

evidence.” Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (quotation marks and

citations omitted). If the duty is triggered, the “ALJ may discharge this duty in several ways,

including: subpoenaing the claimant's physicians, submitting questions to the claimant's

physicians, continuing the hearing, or keeping the record open after the hearing to allow

supplementation of the record.” Id. Here, Plaintiff does not argue that the evidence cited by the

ALJ in his evaluation of sedation resulting from medications—such as Dr. Finley’s comments

concerning dosage—was ambiguous. See Tonapetyan, 242 F.3d at 1150. Indeed, Plaintiff does

not engage with the ALJ’s analysis of sedation or other cognitive effects, nor suggest how the

ALJ’s evaluation of this evidence was erroneous, except finding fault with the lack of further

exploration in and of itself. See ECF 14 at 4. Plaintiff does argue that the ALJ deemed further

testimony from a psychiatrist “necessary,” id., but the Court finds otherwise. The ALJ’s duty to

conduct further inquiry may be triggered by the ALJ’s “own finding that the record is inadequate

to allow for proper evaluation of the evidence.” Tonapetyan, 242 F.3d at 1150. Here, while the

ALJ stated that “[w]e’ll have a supplemental hearing with a psychiatrist,” AR 559, he ultimately

stated that he would “proceed with what we have” and issue a “decision based on the record I

have.” AR 626; see also Brooks, 66 F. App'x at 729 (after ALJ suggested that a supplemental

hearing would be prudent, his unexplained “change in direction” “does not in itself provide a

basis to set aside the denial of benefits”). The ALJ’s statements do not constitute a finding that

the record was inadequate.

       “Considering the record as a whole, and the ALJ’s explanation of his decision,” this

Court finds that Plaintiff “has not demonstrated that the decision would have been any different”

if questions explicitly on side effects were permitted. Ludwig, 681 F.3d at 1054-55. Nor has



PAGE 17 – OPINION AND ORDER
        Case 3:19-cv-02078-IM         Document 15      Filed 02/11/21     Page 18 of 18




Plaintiff argued or shown that the ALJ’s duty to further develop the record was triggered.

Because Plaintiff does not explain how the alleged error might affect her substantial rights, and

because the ALJ discusses sedation and cognitive effects of medications and supports his

conclusion on those issues with substantial evidence, this Court cannot conclude that Plaintiff’s

due process rights were violated.

                                         CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is AFFIRMED IN PART

and REVERSED AND REMANDED IN PART for further proceedings consistent with this

Opinion and Order.

       IT IS SO ORDERED.

       DATED this 11th day of February, 2021.

                                                     /s/ Karin J. Immergut
                                                     Karin J. Immergut
                                                     United States District Judge




PAGE 18 – OPINION AND ORDER
